DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and  8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (US20080236281, hereinafter Noguchi).
Regarding claim 1, in Fig 22 Noguchi discloses a resonator comprising: a vibrating member (2) including: three or more vibrating arms (23, 21, 23, 22) that each include a fixed end and an open end and at least two of the vibrating arms are configured to undergo out-of-plane bending  (see paragraph 0008) in different phases; a first base (20C, close to the three vibrating arms) having a first front end coupled to the respective fixed ends of the vibrating arms and a first rear end opposite the first front end; a second base (20C, closer to vibrating arm 22) having a second front end facing the first rear end of the first base and a second rear end opposite the second front end; and a connector (20D and middle area where P is located) coupling the first 
 Regarding claim 2, the connector is coupled between a vicinity of a center of the first rear end of the first base and a vicinity of a center of the second front end of the second base.
Regarding claim 3, the connector is coupled between a center of the first rear end of the first base and a center of the second front end of the second base. 
 Regarding claim 4, the connector comprises a first end connected to the first rear end of the first base in an inner side relative to a surface of a first vibrating arm coupled to the first base in an innermost side of the first front end of the three or vibrating arms that faces a second vibrating arm coupled to the first base in an outer side relative to the first vibrating arm.
Regarding claim 5, the three or more vibrating arms comprise at least four vibrating arms having an even number.
Regarding claim 8, Noguchi discloses a resonance device. 
Regarding claim 9, the bases comprise a rectangular shape in plan view of the resonator. 
Regarding claim 10, each of the first and second base have a pair of long sides and a pair of short sides forming the respective rectangular shapes, with the respective long sides extending in a direction parallel to each other.
Regarding claim 11, the connector extends in a direction parallel to a lengthwise direction of shorts sides of the first and second bases and has a width that is less than a length of the long sides of either of the first and second bases.
Regarding claim 12, the holding arm comprises a pair of holding arms each having a first end coupled to the second rear end of the second base and a second end coupled to the frame.
Allowable Subject Matter
Claims 7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 15-20 are allowed. 
Response to Arguments
[AltContent: textbox (first base)][AltContent: textbox (second base)][AltContent: textbox (connector)][AltContent: textbox (frame)][AltContent: textbox (holding arm, connected to the rear end of the second base and the second end of the holding arm connected to the frame via portion 20c and 20D.)]
    PNG
    media_image1.png
    781
    524
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]   Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. It is the Examiner's position Noguchi discloses the claimed invention as explained above. Furthermore, the examiner has reproduced Fig. 22 of Noguchi below to show how each limitation of the claim is shown in the drawing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. San Martin/
Primary Examiner, Art Unit 2837